A.M. STEIN, J.A.D.,
concurring.
We reverse and remand this case for a new trial because we reject the unyielding holding in State v. Plowden, 126 N.J.Super. 228, 313 A.2d 802 (App.Div.1974), certif. denied, 64 N.J. 504, 317 A.2d 717 (1974), that the failure of a sister to provide an alibi to police soon after her brother’s arrest “was inconsistent with what one could reasonably expect she would have done” had defendant been in her apartment at the time of the murder with which he was charged. 126 N.J.Super. at 230, 313 A.2d 802.
It would be unrealistic to expect Jose Silva’s sister to run to the police or prosecutorial authorities with an alibi for her brother. It would be just as unrealistic to expect many, if not most other citizens, regardless of business, social or economic status, to turn first to the police with such information about a close relative or close friend.
The person to whom such alibi information would likely be first reported would not be a law enforcement authority figure. It would be the suspect’s lawyer. The legitimate inquiry by the prosecutor on cross-examination (out of the jury’s presence under Evid.R. 8) is not, “Why didn’t you come to us with the information?” It is: “To whom and when did you first report this information?” If prompt disclosure was made to defendant’s lawyer, then this line of questioning should be prohibited in the jury’s presence. If the report came long after the witness knew that the defendant had been accused, it would be proper for the prosecutor to inquire why no information about the alibi was given to the lawyer, to the police, or to anyone in a position of authority or responsibility.
What the majority has given with one hand, it has taken away with the other. If the purpose of this reversal is to *633afford fundamental fairness to this defendant and others similarly situated, we have wasted a lot of unnecessary time and trouble, only to come up with an illusory remedy.
The majority holds
that the prosecution may cross-examine an alibi witness on the subject of pretrial silence (and may comment in summation), but only after demonstrating to the trial judge’s satisfaction that the witness was aware of the nature of the charges pending against the defendant, had reason to know he had exculpatory information, had a reasonable motive to act to exonerate the defendant, was familiar with the means to make the information available to law enforcement authorities, and was not silent as the result of the advice of defense counsel. [Op. at 630, 600 A.2d at 510]1
This ruling follows similar holdings in New York, Massachusetts and Michigan. People v. Dawson, 50 N.Y.2d 311, 321, 406 N.E.2d 771, 777, 428 N.Y.S.2d 914, 921 n. 4 (1980); Commonwealth v. Gregory, 401 Mass. 437, 445, 517 N.E.2d 454, 459 (1988); People v. Lewis, 162 Mich.App. 558, 567, 413 N.W.2d 48, 52-53 (1987), vacated and remanded on other grounds, 430 Mich. 874, 422 N.W.2d 685 (1988).
It would be most unusual for even the most minimally competent prosecutor to be unable to get the alibi witness to admit that he or she knew that defendant was in trouble with the law, had reason to believe that he or she could provide exculpatory information, would be normally motivated to exonerate defendant, and knew how to get such information into the hands of the police.
Also, I cannot conceive that any intelligent defense counsel would request a jury charge that “a witness has no civil or moral obligation to come forward with exculpatory information” but that such silence “is to be considered ... insofar as it casts doubt upon [his] testimony by reason of its apparent inconsistency.” Op. at 630, 600 A. 2d at 510. In other words, although the witness had no duty to volunteer, the failure to *634come forward unbidden can be used against the witness in concluding whether he or she is to be believed.
In only the rarest of circumstances should jurors be permitted to hear that a witness did not report an alibi because of distrust of the police or, even worse, because the distrust arose from unpleasant dealings between the witness and the police. Such responses would lead to a collateral march on credibility by an inquisitive prosecutor, an inquisition likely to put the alibi witness on trial, rather than focusing upon defendant’s guilt or innocence. It is not enough that the trial judge has discretion to exclude such highly prejudicial and extremely time-consuming matters under Evid.R. 4. This line of questioning by the prosecutor as to why the witness distrusts the police is so highly prejudicial that it should not be permitted.
We require too much of jurors when we oblige them to “fairly consider whether the witness’s explanation [for pretrial silence] diminishes the discrediting effect of that silence” (slip op. at 9-10). These conscientious, law-abiding citizens would not likely be disposed to look objectively at the testimony of a person who distrusts the police, whatever the reason for that distrust.
It is not “inconsistent with what one could reasonably expect” (State v. Plowden, supra, 126 N.J.Super. at 230, 313 A.2d 802) or “unnatural” (Op. at 630, 600 A.2d at 510) for a sister not to immediately run to the police with evidence which might exonerate her brother. It is consistent and natural for her to take the information to someone whom she believes would more likely help her brother, such as her brother’s lawyer. Plowden and this case impose a legal requirement rather than create an inference that people are expected to immediately go to the police with exculpatory information. If that is so, then we should not pretend that human experience mandates such an “inference.” And we should not tell jurors that a witness has no civil or moral obligation to come forward with exculpatory information.
*635My conclusions in this opinion are not inconsistent with those in my concurring opinion in State v. Aceta, 223 N.J.Super. 21, 32-34, 537 A.2d 1317 (App.Div.1988) (Stein, J.S.C., t/a, concurring), where I stated that the State should be permitted to cross-examine a defendant as to the reasons why he gave a late notice of alibi long after the period required by R. 3:11-1. See, also, State v. Irving, 114 N.J. 427, 437-440, 555 A.2d 575 (1989).

The majority recognizes that in most instances RPC 3.4(f) prevents a lawyer from telling a person other than a client not to volunteer information to another party. [Op. at 630, n. 3, 600 A.2d at 510, n. 3].